CURRAN, J.
The question of liability in this case is disposed of by what has been said in the rescript filed this day in Law No. 92,873. There remains only the question of damages.
The amount of the verdict is $500. The plaintiff showed money expenditures in excess of $100. He showed that his wife was sick and ailing for a considerable period of time, during which he was deprived of her services and society.
The Court cannot say that it was unfair to allow him, in addition to his actual outlay, the difference between that sum and the amount of the verdict.
Motion for new trial is denied.